454 F.2d 1171
William James Vassel LOVE, Petitioner-Appellant,v.Murry DANIEL, Respondent-Appellee.
No. 71-1410.
United States Court of Appeals,Fifth Circuit.
March 1, 1972.

Appeal from the United States District Court for the Southern District of Alabama; Daniel Holcombe Thomas, Judge.
Joe H. Little, Jr., Mobile, Ala.  (court-appointed), for petitioner-appellant.
MacDonald Gallion, Atty. Gen., of Ala., J. Victor Price, Jr., State of Alabama, Montgomery, Ala., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
Appellant, a state prisoner serving a life sentence for first degree murder, here claims that the District Court erred in denying his petition for habeas corpus.  We need not-and we do not-go further, however, than the question of whether or not the Court erred by failing to hold an evidentiary hearing.  We have determined that under the dictates of Townsend v. Sain, 372 U.S. 293, 83 S.Ct. 745, 9 L.Ed.2d 770 (1963), the allegations raised by the petition are such as to necessitate a hearing.  The order denying Appellant's petition for habeas corpus is therefore vacated and the case is remanded for a full hearing on the merits.


2
Vacated and remanded.